 

U.S. OISTRICT COURT
EASTERN DISTRICT-WI
UNITED STATES DISTRICT COURT FILED

EASTERN DISTRICT OF WISCONSIN poog SP 15 P #18

 

UNITED STATES OF AMERICA, CLERK OF COURT
Case No. 20-CR-

 

 

Plaintiff, 2 0 ~ Ks -
V. [18 U.S.C. § 2252A(a)(2)(A)] 1 6 ?
CASEY W. WELK, Green Bay Division
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
1. On or about December 12, 2019, in the State and Eastern District of Wisconsin,
CASEY W. WELK

knowingly distributed child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), using a means and facility of interstate and foreign commerce, that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce, and which contained
material that had been shipped and transported by a means and facility of interstate and foreign
commerce, including by computer.

2. The child pornography distributed by the defendant included an image identified

by the following time stamp:

 

Date and Time Description
December 12, 2019 at 22:59:52 UTC | An image of a partially naked
prepubescent juvenile female who is
spreading her buttocks and exposing
her vulva and vaginal opening.

 

 

 

 

 

All in violation of Title 18, United States Code, Section 2252A(a)(2)(A).

Case 1:20-cr-00167-WCG Filed 09/15/20 Page 1of3 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about December 12, 2019, in the State and Eastern District of Wisconsin,
CASEY W. WELK

knowingly distributed child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), using a means and facility of interstate and foreign commerce, that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce, and which contained
material that had been shipped and transported by a means and facility of interstate and foreign
commerce, including by computer.

2. The child pornography distributed by the defendant included an image identified

by the following time stamp:

 

Date and Time Description
December 12, 2019 at 22:44:34 UTC | An image of a prepubescent juvenile
female on horseback who is pulling her
shorts to the side of her body and
exposing her vulva.

 

 

 

 

 

All in violation of Title 18, United States Code, Section 2252A(a)(2)(A).

Case 1:20-cr-00167-WCG Filed 09/15/20 Page 2of3 Document 1
 

FORFEITURE NOTICE

Upon conviction of either count in the indictment, the defendant shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 2253, all visual depictions described in
Title 18, United States Code, Sections 2252 and 2256, and any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of Title 18, United States Code, Section 2252,
and shall forfeit any property, real or personal, used or intended to be used to commit or promote

the commission of such offenses.

A TRUE BILL:

 

 

“MATTHEW D. KRUBGQER
United States Attorney

Case 1:20-cr-00167-WCG Filed 09/15/20 Page 3 o0f3 Document 1
